NUMBER 13-17-00509-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


ADALBERTO MOSQUEDA GUAJARDO,                                                Appellant,

                                           v.

THE STATE OF TEXAS,                                                          Appellee.


                   On appeal from the 430th District Court
                         of Hidalgo County, Texas.


                         ORDER OF ABATEMENT
 Before Chief Justice Valdez and Justices Rodriguez and Benavides
                          Order Per Curiam

      This cause is before the Court on the State’s unopposed first amended motion for

abatement of appeal. The reporter’s record was filed on May 22, 2018 and appellant

filed a second amended brief on July 11, 2018. The State advises this Court appellant

did not designate for inclusion in the appellate record the reporter’s record for certain

pretrial proceedings which are necessary to prepare a proper brief in response to
appellant’s assertion of violation of the right to speedy trial.

       When a relevant item has been omitted from the reporter’s record, the trial court,

the appellate court, or any party may by letter direct the official court reporter to prepare,

certify, and file in the appellate court a supplemental reporter’s record containing the

omitted items.    See TEX. R. APP. P. 34.6(d).        The State has filed a designation of

additional record with the court reporter for numerous pretrial proceedings and requests

this Court abate the appeal until the additional reporter’s records are filed.

        The Court, having fully examined and considered the State’s unopposed first

amended motion to abate the appeal, is of the opinion that, in the interest of justice, the

motion should be granted. Accordingly, the State’s unopposed first amended motion to

abate the appeal is GRANTED and the appeal is ABATED.

       The appeal will be reinstated upon receipt of the supplemental reporter’s record as

designated is filed, and upon further order of this Court.

       IT IS SO ORDERED.

                                                           PER CURIAM

Do not publish.
Tex. R. App. P. 47.2(b).

Delivered and filed the
3rd day of August, 2018.




                                               2